
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 656
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2009
			Mr. Wittman submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of
		  National Inflammatory Skin Disease Awareness
		  Month.
	
	
		Whereas one in three people in the United States suffers
			 from skin disease at any given time;
		Whereas inflammatory skin diseases affect men, women, and
			 children of all races;
		Whereas health care cost associated with skin disease
			 present a significant impact on our health care economy;
		Whereas inflammatory skin disease can be debilitating,
			 distressing, and diminish the quality of life;
		Whereas inflammatory skin diseases include a wide range of
			 symptoms and a broad category of skin conditions including but not limited to
			 eczema, psoriasis, acne, rosacea, and dermatitis;
		Whereas it is imperative to educate and provide a better
			 understanding to the public on the symptoms and the burdens of inflammatory
			 skin disease;
		Whereas awareness and education is the key to public
			 health relative to skin disease; and
		Whereas often skin conditions can lead to serious
			 illnesses; and early detection and awareness can save patients from long
			 painful experiences: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of
			 Inflammatory Skin Disease Awareness Month;
			(2)recognizes the
			 work of the Inflammatory Skin Disease Institute for its efforts to educate,
			 research, and support patient advocacy; and
			(3)calls upon the
			 people of the United States to observe this month with appropriate programs and
			 activities.
			
